       Case 3:19-cr-00338-MEM Document 1 Filed 11/20/19 Page 1 of 4




                UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   NO.   3:19-CR-

                                           (Judge       )

MARK ERIC ICKER,
               Defendant.


                            INFORMATION

THE UMTED STATES ATTORNEY CIIARGES:
                              Introduction
At times material to this Information:

     1.    The Ashley Borough Police Department was a Iaw

enforcement agency in the Middle District of Pennsylvania. Among

other functions, the Ashley Borough Police Department investigated

criminal offenses and motor vehicle code violations within the Borough

of Ashley, Luzerne County, Pennsylvania.

     2.    Employees of the Ashley Borough Police Department,

including uniformed police officers, were responsible for conducting

themselves in compliance with federal, state and local laws, including

the United States Constitution.
       Case 3:19-cr-00338-MEM Document 1 Filed 11/20/19 Page 2 of 4




      3.   The defendant, MARK ERIC ICKER, was employed as a

uniformed police officer at the Ashley Borough Police Department.

                               COUNT ONE

                             18 U.S.C. S 242
               (Deprivation of Rights Under Color of Law)

     4.    The allegations contained in paragraphs 1 through 3 ofthis

Information are incorporated herein.

     5.    On or about December 3, 2018, in the Middle District of

Pennsylvania, the defendant,

                          MARK ERIC ICKER,

while acting under color of the laws of the Commonwealth of

Pennsylvania, did willfully deprive S.R. of a right secured and protected

by the Constitution and laws of the United States, that is, the right not

to be deprived of liberty without due process of law, which includes the

right to bodily integrity, by coercing S.R. into engaging in unwanted

sexual contact with the defendant and, in the course ofso doing,

engaged in acts that resulted in S.R. sustaining bodily injury and that

included the use, attempted use, and threatened use of a dangerous

weapon.

     In violation of Title 18, United States Code, Section 242.
                                    2
       Case 3:19-cr-00338-MEM Document 1 Filed 11/20/19 Page 3 of 4




THE TINITED STATES ATTORNEY FURTHER CIIARGES:
                               COUNII TWO

                             18 U.S.C. S 242
               (Deprivation of Rights Under Color of Law)

     6.    The allegations contained in paragraphs 1 through 3 ofthis

Information are incorporated herein.

     7.    On or about December 10, 2018, in the Middle District of

Pennsylvania, the defendant,

                          MARK ERIC ICKER.

while acting under color of the laws of the Commonwealth of

Pennsylvania, did willfully deprive R.V. of a right secured and protected

by the Constitution and laws of the United States, that is, the right not

to be deprived of liberty without due process of law, which includes the

right to bodily integrity, by coercing R.V. into engaging in unwanted

sexual contact with the defendant and, in the course of so doing,

engaged in acts that included the use, attempted use, and threatened




                                    J
      Case 3:19-cr-00338-MEM Document 1 Filed 11/20/19 Page 4 of 4




use of a dangerous weapon.

     In violation of Title 18, United States Code, Section 242.


                                       DAVID J. FREED
                                       UNITED STATES ATTORNEY


Dated: i1'2o'2"{'t
                                             E    ST.]OHN
                                       Assistant llnited States Attornev


                                       MICHELLE OLSHEF
                                       Assistant United States Attorney




                                   4
